By petition for rehearing, appellant for the first time calls attention to a fourth case decided by this court involving a contract containing provisions similar to those involved here:Pacific States A. F. Corp. v. Addison, 45 Idaho 270,261 P. 683. Appellant insists that the rule announced in that case is contrary to the rule announced in the instant case and is controlling. However, there is a clear distinction between the two cases. In the Addison case, supra, fraud in the inception of the contract — the basis of the rule announced here — was not sufficiently proven; the alleged fraudulent misrepresentations did not relate to the subject matter of the contract but concerned an incident of the contract practically unrelated to it; and the alleged fraudulent misrepresentations were promissory in their nature and related to future actions and could not be made the basis of a defense of fraud.
The petition for rehearing is denied.
Lee, C.J., and Givens, Varian and McNaughton, JJ., concur. *Page 175